DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2010/0054216 A1 to Usami et al. (hereinafter “Usami”) discloses a wireless communication terminal, in accordance with a time division multiple access system, establishes radio-links to multiple base stations and conducts a communication by using slots assigned by the multiple base stations, including: a synchronization information acquisition means generating synchronization information regarding slots used between the wireless communication terminal and multiple base stations that are candidates to which a communication is conducted; and a selection means, based on the synchronization information, classifies the multiple base stations into multiple synchronized base station groups which include the base stations that provides synchronized slots, and selects one of the synchronized base station groups including the bases stations that are candidates to which the radio-link is established. US 2012/0135781 A1 to Lu et al. (hereinafter “Lu”) discloses a base station and a method for transmitting adjacent base station information. The base station comprising: an information acquiring unit configured to acquire information of respective adjacent base stations relevant to a terminal to be handed-over; a determining unit configured to, according to the information, determine information relevant to the adjacent base stations to be transmitted to the terminal; and a transmitting unit configured to transmit the information relevant to the adjacent base stations .


Allowable Subject Matter
Claims 1-4, 6-11, and 13-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476